Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement

The references cited on a Form PTO 1449 have been considered.

Specification

           The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Drawings Object

The drawing is objected to in that Figures 1-2 should be labeled as --Prior Art--.  Correction is required.

Claim Objection

  Claims 1-20 are objected to because of the following informalities:

* In claim 1:
       -  line 1, “Consumable” should be changed to --A consumable-- for avoid lack of an article.
* In claims 2-20: “Consumable” should be changed to --The consumable-- for avoid lack of an antecedent basis.
      
Appropriate correction is required.


                                         Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the
effective filing date of the claimed invention.

Claims 1-4, 15-17 and 19-20 are rejected under 35 USC 102 (a ((2) as being anticipated by Soto et al. (US Pat. 9,102,139).

           Soto et al disclose in Figures 1-7B a continuous inkjet printer comprising:

          Regarding claim 1, an inkjet printer (1, 20 or la, 20a) (Figure 1);
an inherent circuit configured to implement an authentication process before exchanging data with said printer (20) (Figures 1, 3 and 5).
a memory (114, 115) for storing one software packages that the printer can use (see the paragraph 33).
an interface (120) to exchange data with said printer (1, 20 or la, 20a) (Figures 1 and 5); 

          Regarding claim 2, said inherent circuit being configured to implement an authentication of the printer (20) by the consumable (100) or detachable element (Figures 1, 3 and 5).
          Regarding claim 3, said inherent circuit being configured to implement an authentication of the consumable (100) or detachable element by the printer (20) (Figures 1, 3 and 5).
         Regarding claim 4, said inherent circuit being configured to implement: an authentication of the printer (20) by the consumable (100) or detachable element; and an authentication of the consumable (100) or detachable element by the printer (20) (Figures 1, 3 and 5).
         Regarding claim 15, said memory (114, 115) storing at least one item of data concerning at least one 2nd consumable or detachable element or at least one spare part that the printer can use, and/or at least one software that the printer can use, and/or at least one method of use that the printer can implement (Figures 1, 3 and 5).

           Regarding claim 16, wherein said consumable (100) or detachable element is an ink or solvent cartridge or a filter or a pump or a solenoid valve, or a removable module, for example of the ink circuit (100) of the printer (20) or of a printing head of the printer, or a data medium (Figure 1)

           Regarding claim 17, in which said consumable (100) or detachable element is a data medium (110, 110a), said at least one 2nd consumable element or detachable element or at least one spare part being an ink or solvent cartridge or a filter or a pump or a solenoid valve, or a removable module, for example the ink circuit (100) of the printer (20) or a printing head (1 or 1a) of the printer (20) (Figures 1 and 3).
           Regarding claim 19, a continuous inkjet printer (1, 20 or la. 20a) comprising: an ink circuit (100), a printing head (1 or 1a), a hydraulic connection between the ink circuit (100) and the printing head (1 or 1a), an inherent electrical connection for supplying electrical power to said printing head (1, 1a) (Figures 1, 3-4C and 6).
           Regarding claim 20, a controller (110, 110a), said controller and said inherent circuit of said consumable (100) or detachable element being configured to perform: an authentication of the printer by the consumable or detachable element; and an authentication of the consumable or detachable element by the printer (20) (Figures 1 and 3).

                                                 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 USC 103 (a) as being unpatentable over Soto et al. (US 9,102,139) in view of Hikichi et al. (US Pat 2004/0196485).

            Soto et al. disclose the claimed invented as state above except for “said interface being an RFID interface or an interface to exchange data by contact”.

             Hikichi et al. disclose in Figures 1-2 and 4 an image processing system comprising:

             Regarding claim 14, said interface being an RFID interface or an interface to exchange data by contact with said printer (see the paragraphs 11-113).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hikichi et al. in the Soto et al.’s continuous inkjet printer for the purpose of providing an image processing apparatus in which a part of image data which is allowed to be visualized and a part of the image data which is not to be visualized are discriminated from each other when the image data is output to a printer.

Allowable Subject Matter

          Claims 5-11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fail to teach or suggest a consumable or detachable element for a continuous inkjet printer, (CIJ), comprising a circuit that is configured to implement a 1st encryption algorithm and a 1st key, termed the secret key in the combination as claimed.
          Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a consumable or detachable element for a continuous inkjet printer, (CIJ), comprising a circuit that is configured to send to said continuous inkjet printer, or to receive from said continuous inkjet printer, at least part of a decoding key, termed the shared key in the combination as claimed.

           Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a consumable or detachable element for a continuous inkjet printer, (CIJ), comprising a memory that stores a password, the authentication process being based on the password in the combination as claimed.

           Claim 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a consumable or detachable element for a continuous inkjet printer, (CIJ), comprising a memory that forms a part of a circuit configured to implement an authentication process with the continuous inkjet printer in the combination as claimed.

Citation of Pertinent Prior Art
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art references (US Pat. 7,296,864; US Pat. 7,344,212) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention. These references should be reviewed.

CONCLUSION

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization 
where this application or proceeding is assigned is 571- 273-8300.

          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

           Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853